Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 1 of 10   PageID #: 130



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   MICHAEL F. SCHULZE,                     CIV. NO. 20-00047 LEK-KJM

                     PETITIONER,

         vs.

   HIROMICHI KOBAYASHI, WARDEN,

                     RESPONDENT.


        ORDER: DISMISSING PETITION UNDER 28 U.S.C. § 2241 FOR A
     WRIT OF HABEAS CORPUS; DENYING AS MOOT RESPONDENT’S MOTION TO
    DISMISS THE PETITION; AND DENYING CERTIFICATE OF APPEALABILITY

                Before the Court is pro se Petitioner Michael F.

  Schulze’s (“Schulze”) Petition under 28 U.S.C. § 2241 for a Writ

  of Habeas Corpus (“Petition”), filed on January 31, 2020.            [Dkt.

  no. 1.]      Respondent Hiromichi Kobayashi, Warden (“Warden

  Kobayashi”), filed his motion to dismiss the Petition on

  April 17, 2020 (“Motion”).       [Dkt. no. 8.]    Schulze filed his

  Memorandum in Opposition to Respondent’s Dispositive Motion

  (“Memorandum in Opposition”) on April 29, 2020, and Warden

  Kobayashi filed a reply on May 15, 2020.         [Dkt. nos. 10, 11.]

  Schulze’s Petition is hereby dismissed, and a certificate of

  appealability is denied, for the reasons set forth below.

                                   BACKGROUND

                In 2003, Schulze was sentenced to 360 months of

  imprisonment for each count of conspiracy to distribute and
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 2 of 10   PageID #: 131



  possess with intent to distribute methamphetamine and two counts

  of knowingly and intentionally distributing methamphetamine, to

  run concurrently.     [United States v. Schulze, CR 02-00090(01)

  LEK, Judgment in a Criminal Case, filed 9/10/03 (dkt. no. 175),

  at 1-3.]    In 2015, Schulze’s sentence of imprisonment was

  reduced to 292 months.      [Id., Amended Order Regarding Motion for

  Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2), filed

  3/9/15 (dkt. no. 495).]      Schulze’s projected release date is

  April 5, 2023.     [Mem. in Supp. of Motion at 3.]

               On June 17, 2019, Schulze was transferred to Federal

  Detention Center – Honolulu (“FDC Honolulu”) from United States

  Penitentiary, Atwater in California.        [Mem. in Supp. of Petition

  at 2 (citing Petition, Exh. A (United States Department of

  Justice Transfer Order, return of service date 6/17/19)).]             On

  September 3, 2019, Schulze filed a motion seeking an order from

  this Court directing the Federal Bureau of Prisons (“BOP”) to

  transfer him to a mainland prison.        [United States v. Schulze,

  CR 02-00090 (01) LEK, Ex Parte Emergency Motion for Injunctive

  Relief (“Motion for Transfer”), filed 9/3/19          (dkt. no. 496).]

  On October 2, 2019, the Court denied Schulze’s Motion for

  Transfer.    [Id., Order Denying Michael F. Schulze’s Ex Parte

  Emergency Motion for Injunctive Relief, filed 10/2/19 (dkt.

  no. 498).]



                                       2
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 3 of 10    PageID #: 132



               On December 16, 2019, Schulze filed a separate § 2241

  petition.     [Schulze v. Fed. Bureau of Prisons, CV 19-00669 JAO-

  WRP, Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241

  (“CV 19-669 Petition”), filed 12/16/19 (dkt. no. 1).]              On

  December 20, 2019, this district court issued an order

  dismissing the CV 19-669 Petition without prejudice to Schulze

  raising the same conditions of confinement claims in a civil

  rights action.     [Id., Order Dismissing Petition and Denying

  Certificate of Appealability (“CV 19-669 Order”), filed 12/20/19

  (dkt. no. 4), at 11.1]

               While the instant Petition was pending, Schulze filed

  a prisoner civil rights complaint against the BOP, seeking

  substantially the same relief and on the same or similar legal

  theories.     See Schulze v. Fed. Bureau of Prisons, CV 20-00188

  DKW-WRP, Verified Complaint for Declaratory and Injunctive

  Relief (“CV 20-188 Complaint”), filed 4/27/20 (dkt. no. 1), at

  ¶¶ 2.a, b (alleging the BOP violated his Fifth and Eighth

  Amendment rights by transferring him to FDC Honolulu).             On

  June 1, 2020, this district court dismissed the CV 20-188

  Complaint with leave to amend.       [Schulze v. Fed. Bureau of

  Prisons, CV 20-00188 DKW-WRP, Order Dismissing Complaint with




        1   The CV 19-669 Order is also available at 2019 WL 7038254.


                                       3
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 4 of 10   PageID #: 133



  Leave to Amend (“CV 20-188 Order”), filed 6/1/20 (dkt. no. 7).2]

  On June 12, 2020, Schulze filed his Notice of Voluntary

  Withdrawal of the CV 20-188 Complaint, on the basis that his

  Fifth and Eighth Amendment claims were moot because he had been

  placed in quarantine in preparation for a transfer to a mainland

  prison camp.     [Id., Notice of Voluntary Withdrawal, filed

  6/12/20 (dkt. no. 9).]

               On September 23, 2020, this Court directed Schulze to

  file a letter addressing whether his Petition was also moot in

  light of the events documented in CV 20-00188 DKW-WRP.             [Minute

  Order, filed 9/23/20 (dkt. no. 14).]        On October 19, 2020,

  Schulze filed his letter as directed (“10/19/20 Response”).

  [Dkt. no. 16.]     On March 22, 2021, Schulze filed a change of

  address notification, informing the Court that he had been

  transferred to United States Penitentiary in Leavenworth, Kansas

  (“USP Leavenworth”).      [Dkt. no. 17.]

               In the instant Petition, Schule argues “[t]he BOP’s

  interpretation of the term ‘imprisonment’ under 18 USC § 3621(b)

  violates section 706(2) of the [Administrative Procedures Act]

  because FDC Honolulu is not a prison for purposes of 3261(b)

  because it is incompatible with the Eighth Amendment and the

  statutory requirements set forth in the statute itself.”




        2   The CV 20-188 Order is also available 2020 WL 2841882.
                                       4
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 5 of 10   PageID #: 134



  [Petition at pg. 4.]      Schulze seeks an injunction requiring the

  BOP to cease designating sentenced prisoners to FDC Honolulu,

  and to transfer all sentenced prisoners currently in FDC

  Honolulu to a prison on the mainland, as appropriate for their

  respective security classifications.        As modified by his

  Memorandum in Opposition, Schulze seeks said relief for himself

  only.   [Mem. in Opp. at 4.]      In the 10/19/20 Response, Schulze

  asserts that his Petition is not moot because he might return to

  FDC Honolulu in the future.       [10/19/20 Response at 3-4.]

                                   STANDARD

              This district court has stated:

                   When a federal . . . prisoner contends that
              he “is in custody in violation of the
              Constitution or laws or treaties of the United
              States,” § 2241 confers a general grant of habeas
              jurisdiction. 28 U.S.C. § 2241(a) and (c)(3). A
              district court considering an application for a
              writ of habeas corpus shall “award the writ or
              issue an order directing the respondent to show
              cause why the writ should not be granted, unless
              it appears from the application that the
              applicant or person detained is not entitled
              thereto.” 28 U.S.C. § 2243.

                    . . . .

                   “Federal law opens two main avenues to
              relief on complaints related to imprisonment: a
              petition for writ of habeas corpus, 28 U.S.C.
              § 2254, and a complaint under . . . 42 U.S.C.
              § 1983.” Muhammad v. Close, 540 U.S. 749, 750
              (2004) (per curiam). Habeas relief extends to a
              prisoner in custody under the authority of the
              United States. See 28 U.S.C. § 2241. A
              petitioner challenging the manner, location, or
              conditions of the execution of his sentence must

                                       5
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 6 of 10   PageID #: 135



              file a petition for writ of habeas corpus under
              28 U.S.C. § 2241. See, e.g., United States v.
              Giddings, 740 F.2d 770, 772 (9th Cir. 1984);
              Brown v. United States, 610 F.2d 672, 677 (9th
              Cir. 19[8]0) (distinguishing between a § 2255
              petition, which tests the imposed sentence, with
              a § 2241, which tests the sentence “as it is
              being executed”). “Challenges to the validity of
              any confinement or to particulars affecting its
              duration are the province of habeas corpus.”
              Muhammad, 540 U.S. at 750 (citation omitted);
              Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir.
              2016) (en banc) (holding that a prisoner’s claims
              are within the core of habeas corpus if they
              challenge the fact or duration of his conviction
              or sentence).

  Schulze v. Fed. Bureau of Prisons, CIVIL NO. 19-00669 JAO-WRP,

  2019 WL 7038254, at *1–2 (D. Hawai`i Dec. 20, 2019) (some

  alterations in Schulze).

              Also, as explained by the Ninth Circuit,

              [t]he Supreme Court instructs that ripeness is
              “peculiarly a question of timing,” Regional Rail
              Reorg. Act Cases, 419 U.S. 102, 140, 95 S. Ct.
              335, 42 L. Ed. 2d 320 (1974), designed to
              “prevent the courts, through avoidance of
              premature adjudication, from entangling
              themselves in abstract disagreements.” Abbott
              Laboratories v. Gardner, 387 U.S. 136, 148, 87 S.
              Ct. 1507, 18 L. Ed. 2d 681 (1967). Our role is
              neither to issue advisory opinions nor to declare
              rights in hypothetical cases, but to adjudicate
              live cases or controversies consistent with the
              powers granted the judiciary in Article III of
              the Constitution. See U.S. Const. art. III.
              Although ripeness, like other justiciability
              doctrines, is “not a legal concept with a fixed
              content or susceptible of scientific
              verification,” Poe v. Ullman, 367 U.S. 497, 508,
              81 S. Ct. 1752, 6 L. Ed. 2d 989 (1961), the
              Supreme Court has observed that the doctrine “is
              drawn both from Article III limitations on
              judicial power and from prudential reasons for

                                       6
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 7 of 10   PageID #: 136



              refusing to exercise jurisdiction,” Reno v.
              Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n.18,
              113 S. Ct. 2485, 125 L. Ed. 2d 38 (1993). As we
              noted in Portman v. County of Santa Clara, 995
              F.2d 898, 902 (9th Cir. 1993), “the ripeness
              inquiry contains both a constitutional and a
              prudential component.” . . .

                    . . . .

                   Whether the question is viewed as one of
              standing or ripeness, the Constitution mandates
              that prior to our exercise of jurisdiction there
              exist a constitutional “case or controversy,”
              that the issues presented are “definite and
              concrete, not hypothetical or abstract.” Railway
              Mail Ass’n v. Corsi, 326 U.S. 88, 93, 65 S. Ct.
              1483, 89 L. Ed. 2072 (1945). . . .

  Thomas v. Anchorage Equal Rts. Comm’n, 220 F.3d 1134, 1138-39

  (9th Cir. 2000) (en banc).       Therefore, “[a] claim is not ripe

  for adjudication if it rests upon contingent future events that

  may not occur as anticipated, or indeed may not occur at all.”

  Texas v. United States, 523 U.S. 296, 300 (1998) (citation and

  internal quotation marks omitted).

                                  DISCUSSION

  I.    Ripeness

              Pursuant to § 2241, Schulze’s Petition challenges his

  conditions of confinement at FDC Honolulu, a place where he is

  not currently confined, on the basis that he may be transferred

  there in the future.      However, a transfer of Schulze to FDC

  Honolulu is a contingent future event that may not occur at all,

  and thus is not a concrete factual scenario.          See id.


                                       7
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 8 of 10   PageID #: 137



  Therefore, because Schulze is not currently in FDC Honolulu, nor

  is his potential transfer to FDC Honolulu anything more than a

  hypothetical future event, Schulze’s claim is not ripe.            See

  Thomas, 220 F.3d at 1141 (holding a claim was not ripe where it

  rested on hypothetical facts).       Moreover, “[p]rudential

  considerations of ripeness are discretionary,” and thus the

  Court will decline to exercise jurisdiction over a remote claim

  challenging conditions of confinement in a place where Schulze

  is not currently imprisoned, but may or may not be imprisoned in

  the future.    See id. at 1142.     Schulze has not demonstrated that

  any hardship would result in postponing judicial review of his

  confinement at FDC Honolulu to a time when he is transferred to

  FDC Honolulu, or under imminent threat of such transfer or

  designation.

              The Petition is therefore dismissed because it is not

  ripe.

  II.   Certificate of Appealability

              In the context of a 28 U.S.C. § 2254 petition,3 this

  district court has stated:



         The rules applicable to § 2254 petitions also apply to
          3

  petitions brought under § 2241. See, e.g., Tanner v. MacDonald,
  Civ. No. 11-00255 SOM/RLP, 2011 WL 1598838, at *1 n.2 (D.
  Hawai`i Apr. 27, 2011) (some citations omitted) (citing Castillo
  v. Pratt, 162 F. Supp. 2d 575, 577 (N.D. Tex. 2001); United
  States v. Recinos–Gallegos, 151 F. Supp. 2d 659 (D. Md. 2001));
  see also § 2254 Rule 1(b) (“The district court may apply any or
                                               (. . . continued)
                                       8
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 9 of 10   PageID #: 138



                   Rule 11(a) of the Rules Governing
              Section 2254 Cases requires a district court to
              rule on whether a petitioner is entitled to a
              certificate of appealability when it enters a
              final order adverse to the applicant. See also,
              Fed. R. App. P. 22(b). Reasonable jurists would
              not find the dismissal of Williams’s Petition as
              unexhausted as debatable or wrong. See Gonzalez
              v. Thaler, 565 U.S. 134, 141 (2012).

  Williams v. Espinda, CIV. NO. 19-00478 LEK-RT, 2019 WL 4418016,

  at *4 (D. Hawai`i Sept. 16, 2019).        Reasonable jurists would not

  find that the rulings in this Order regarding Schulze’s Petition

  are debatable.     A certificate of appealability therefore will

  not be issued.

                                  CONCLUSION

              For the foregoing reasons, Schulze’s Petition under 28

  U.S.C. § 2241 for a Writ of Habeas Corpus, filed January 31,

  2020, is HEREBY DISMISSED.       Warden Kobayashi’s Motion to Dismiss

  Petitioner’s “Petition for Writ of Habeas Corpus under 28 U.S.C.

  § 2241” [ECF No. 1], filed April 17, 2020, is DENIED as MOOT.

  In addition, this Court DENIES a certificate of appealability.

              IT IS SO ORDERED.




  all of these rules to a habeas corpus petition not covered by
  Rule 1(a).”).
                                       9
Case 1:20-cv-00047-LEK-KJM Document 18 Filed 03/29/21 Page 10 of 10   PageID #:
                                    139


            DATED AT HONOLULU, HAWAII, March 29, 2021.




 MICHAEL F. SCHULZE VS. HIROMICHI KOBAYASHI, WARDEN; CV 20-00047
 LEK-KJM; ORDER: DISMISSING PETITION UNDER 28 U.S.C. §2241 FOR A
 WRIT OF HABEAS CORPUS; DENYING AS MOOT RESPONDENT’S MOTION TO
 DISMISS THE PETITION; AND DENYING CERTIFICATE OF APPEALABILITY

                                     10
